DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SONG et al. (US 2020/0063931 hereinafter refer as “SONG”).
The applied reference has a common assignee and applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 1, SONG discloses a light source module (100, see Fig. 5, Para. 0089) comprising: at least one substrate (20, see Para. 0105); and at least one growth light source (e.g. first light source 201, see Fig. 5, Para. 0089, 0105) and at least one auxiliary light source (e.g. second light source 203, see Fig. 5, Para. 0088, 0089, 0104, 0105) ultraviolet radiation sources (see Para. 0104) disposed on the at least one substrate, wherein the at least one growth light source emits growth light suitable for growing a selected plant, the at least one auxiliary light source emits auxiliary light, the auxiliary light being UV light suitable for increasing a content of at least one phytochemical in the selected plant (an antioxidant production in the plant, see Para. 0089), the at least one growth light is white light (the first light source corresponds to a light source that emits a white light, see Para. 0066, 0122, 0188), and the at least one auxiliary light source supplies the selected plant with the auxiliary light having a predetermined cumulative dose that ranges from 0.3 kJ/m.sup.2 to less than 20.2 kJ/m.sup.2 during cultivation of the selected plant (see Figs. 11-12, Para. 0087, 0230).

Regarding claim 2, SONG further discloses the auxiliary light increases the content of the at least one phytochemical including at least one selected from among a total phenolic content, an antioxidant capacity, lutonarin, saponarin (see Para. 0078, 0164, and 0238).

Regarding claim 3, SONG further discloses the predetermined cumulative dose of the auxiliary light further includes: a first range that is greater than 1.3 kJ/m.sup.2 to less than 20.2 kJ/m.sup.2 (see Fig. 12, Para. 0216) or a second range that is from 2.7 kJ/m.sup.2 to 13.4 kJ/m.sup.2 (see Fig. 12, Para. 0216, 0237); and the first range or the second range of the predetermined cumulative dose of the auxiliary light is supplied during cultivation of the selected plant to increase the total phenolic content of the selected plant (see Para. 0239).

Regarding claim 4, SONG further discloses the predetermined cumulative dose further includes a third range that is greater than 2.7 kJ/m.sup.2 to less than 20.2 (see Fig. 12, Para. 0216) kJ/m.sup.2 or a fourth range that is from 4 kJ/m.sup.2 to 13.4 kJ/m.sup.2 (see Fig. 12, Para. 0216, 0237); and the third range or the fourth range of the predetermined cumulative dose of the auxiliary light is supplied during cultivation of the selected plant to increase the antioxidant capacity of the selected plant (see Para. 0164, 0239).

Regarding claim 5, SONG further discloses the predetermined cumulative dose further includes a second range that is greater than 2.7 kJ/m.sup.2 to less than 13.4 kJ/m.sup.2 (see Fig. 12, Para. 0216) or a fifth range that is from 4 kJ/m.sup.2 to 8.1 kJ/m.sup.2 (see Fig. 12, Para. 0216, 0237); and the second range or the fifth range of the predetermined cumulative dose of the auxiliary light is supplied during cultivation of the selected plant to increase a content of lutonarin in the selected plant (see Para. 0230).

Regarding claim 6, SONG further discloses the predetermined cumulative dose includes a sixth range that is from 0.3 kJ/m.sup.2 to 13.4 kJ/m.sup.2 and the sixth range of the predetermined cumulative dose of the auxiliary light is supplied during cultivation of the selected plant to increase a content of saponarin in the selected plant (see Para. 0237-0239).

Regarding claim 7, SONG further discloses the at least one growth light source further comprises: at least one first growth light source emitting the white light (see Para. 0066, 0088); and at least one additional growth light source comprising: at least one second growth light source emitting red light (see Para. 0067, 0088); at least one third growth light source emitting blue light (see Para. 0067-0068, 0088, and 0097), or both.

Regarding claim 8, SONG further discloses the auxiliary light is UV light having a peak in a wavelength range of 280 nm to 320 nm (Para. 0074 and 0128).

Regarding claim 9, SONG further discloses the selected plant includes barley sprout (see Para. 0077, 0219).

Regarding claim 10, SONG discloses a plant cultivation apparatus comprising: a light source module (200, see Fig. 5, Para. 0089, 0097) emitting growth light and auxiliary light (e.g. second light source 203, see Fig. 5, Para. 0089, 0104, 0105) to a space for plant cultivation (see Fig. 3); and a controller (220, see Fig. 5, Para. 0133-0135) controlling operation of the light source module; wherein the light source module comprises: at least one substrate (20, see Para. 0105); and at least one growth light source (201, Para. 0092, 0105-0106) and at least one auxiliary light source (e.g. second light source 203, see Fig. 5, Para. 0089, 0104, 0105) disposed on the at least one substrate, the at least one growth light source emitting the growth light suitable for growing a selected plant, the at least one auxiliary light source emitting the auxiliary light, the auxiliary light being UV light suitable for increasing a content of at least one phytochemical in the selected plant, the at least one growth light is white light, and the at least one auxiliary light source supplies the selected plant with the auxiliary light at a predetermined cumulative dose that ranges from 0.3 kJ/m.sup.2 to less than 20.2 kJ/m.sup.2 during cultivation of the selected plant (see Figs. 11-12, Para. 0087, 0230).

Regarding claim 11, SONG further discloses further comprising: a tray (e.g. culture platform 120, see Fig. 3, Para. 0056) supporting the selected plant during cultivation of the selected plant; a moisture supply unit (water supply unit 110, see Fig. 3, Para. 0056) supplying moisture to the selected plant, or both.

Regarding claim 12, SONG further discloses the auxiliary light increases the content of the at least one phytochemical including at least one selected from among a total phenolic content, an antioxidant capacity, lutonarin, and saponarin (see Para. 0078, 0164, and 0238).

Regarding claim 13, SONG further discloses the predetermined cumulative dose of the auxiliary light further includes: a first range that is greater than 1.3 kJ/m.sup.2 to less than 20.2 kJ/m.sup.2 (see Fig. 12, Para. 0216) or a second range that is from 2.7 kJ/m.sup.2 to 13.4 kJ/m.sup.2 (see Fig. 12, Para. 0216, 0237); and the first range or the second range of the predetermined cumulative dose of the auxiliary light is supplied during cultivation of the selected plant to increase the total phenolic content of the selected plant (see Para. 0239).

Regarding claim 14, SONG further discloses the predetermined cumulative dose further includes a third range that is greater than 2.7 kJ/m.sup.2 to less than 20.2 (see Fig. 12, Para. 0216) kJ/m.sup.2 or a fourth range that is from 4 kJ/m.sup.2 to 13.4 kJ/m.sup.2 (see Fig. 12, Para. 0216, 0237); and the third range or the fourth range of the predetermined cumulative dose of the auxiliary light is supplied during cultivation of the selected plant to increase the antioxidant capacity of the selected plant (see Para. 0164 and 0239).

Regarding claim 15, SONG further discloses the predetermined cumulative dose further includes a second range that is greater than 2.7 kJ/m.sup.2 to less than 13.4 kJ/m.sup.2 (see Fig. 12, Para. 0216) or a fifth range that is from 4 kJ/m.sup.2 to 8.1 kJ/m.sup.2 (see Fig. 12, Para. 0216, 0237); and the second range or the fifth range of the predetermined cumulative dose of the auxiliary light is supplied during cultivation of the selected plant to increase a content of lutonarin in the selected plant (see Para. 0230).

Regarding claim 16, SONG further discloses the predetermined cumulative dose includes a sixth range that is from 0.3 kJ/m.sup.2 to 13.4 kJ/m.sup.2 and the sixth range of the predetermined cumulative dose of the auxiliary light is supplied during cultivation of the selected plant to increase a content of saponarin in the selected plant (see Para. 0237-0239).

Regarding claim 17, SONG further discloses the at least one growth light source further comprises: at least one first growth light source emitting the white light (see Para. 0066, 0088); and at least one additional growth light source comprising: at least one second growth light source emitting red light (see Para. 0067, 0088); at least one third growth light source emitting blue light (see Para. 0067-0068, 0088, and 0097), or both.

Regarding claim 18, SONG further discloses the auxiliary light is UV light having a peak in a wavelength range of 280 nm to 320 nm (Para. 0074 and 0128)..

Regarding claim 19, SONG further discloses wherein the selected plant includes barley sprout (see Para. 0077, 0219).

Regarding claim 20, SONG discloses a plant cultivation system comprising: at least one substrate (20, see Para. 0105); and at least one growth light source (e.g. first light source 201, see Fig. 5, Para. 0089, 0105) and at least one auxiliary light source (e.g. second light source 203, see Fig. 5, Para. 0088, 0089, 0104, 0105) disposed on the at least one substrate, wherein the at least one growth light source emits growth light suitable for growing a selected plant, the at least one auxiliary light source emits auxiliary light, the auxiliary light being UV light (see Para. 0104) suitable for increasing a content of phytochemicals in the selected plant, the at least one growth light is white light, and the at least one auxiliary light source supplies the selected plant with the auxiliary light at a predetermined cumulative dose of 0.3 kJ/m.sup.2 to less than 20.2 kJ/m.sup.2 during cultivation of the selected plant (see Figs. 11-12, Para. 0087, 0230); wherein the at least one growth light source is arranged relative to the at least one auxiliary light source in a first pattern, and the at least one growth light source and the at least one auxiliary light source are arranged relative to the at least one substrate in a second pattern (see Figs. 2 and 3).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8, 10, 11, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barber et al. (US 2018/0092308 hereinafter refer as “Barber”).
Regarding claim 1, Barber discloses a light source module (see Fig. 6A-6B) comprising: at least one substrate; and at least one growth light source (an array 38 of radiation sources 40, see Para. 008) and at least one auxiliary light source (e.g. ultraviolet radiation sources, red, blue or white, see Para. 0088) disposed on the at least one substrate, wherein the at least one growth light source emits growth light suitable for growing a selected plant, the at least one auxiliary light source emits auxiliary light, the auxiliary light being UV light suitable for increasing a content of at least one phytochemical in the selected plant (an antioxidant production in the plant, see Para. 0089), the at least one growth light is white light, and the at least one auxiliary light source supplies the selected plant with the auxiliary light having a predetermined cumulative dose that ranges from 0.3 kJ/m.sup.2 to less than 20.2 kJ/m.sup.2 during cultivation of the selected plant (see Para. 0087).

Regarding claims 2 and 11, Barber further discloses the auxiliary light increases the content of the at least one phytochemical including at least one selected from among a total phenolic content, an antioxidant capacity, lutonarin, saponarin (an antioxidant, see Para. 0089).

Regarding claim 10, Barber discloses a plant cultivation apparatus comprising: a light source module (see Fig. 6A-6B) emitting growth light and auxiliary light (e.g. ultraviolet radiation sources, red, blue or white, see Para. 0088) to a space for plant cultivation (see Fig. 9A); and a controller (22, see Fig. 9, Para. 0044-0045) controlling operation of the light source module; wherein the light source module comprises: at least one substrate (see Fig. 9A) and at least one growth light source (an array 38 of radiation sources 40, see Para. 008) and at least one auxiliary light source disposed on the at least one substrate, the at least one growth light source emitting the growth light suitable for growing a selected plant, the at least one auxiliary light source emitting the auxiliary light, the auxiliary light being UV light suitable for increasing a content of at least one phytochemical in the selected plant, the at least one growth light is white light, and the at least one auxiliary light source supplies the selected plant with the auxiliary light at a predetermined cumulative dose that ranges from 0.3 kJ/m.sup.2 to less than 20.2 kJ/m.sup.2 during cultivation of the selected plant (see Para. 0087).

Regarding claims 8 and 18, Barber further discloses the auxiliary light is UV light having a peak in a wavelength range of 280 nm to 320 nm (Para. 0067 and 0087).

Regarding claim 20, Barber discloses a plant cultivation system comprising: at least one substrate; and at least one growth light source (an array 38 of radiation sources 40, see Para. 008) and at least one auxiliary light source (e.g. ultraviolet radiation sources, red, blue or white, see Para. 0088) disposed on the at least one substrate, wherein the at least one growth light source emits growth light suitable for growing a selected plant, the at least one auxiliary light source emits auxiliary light, the auxiliary light being UV light suitable for increasing a content of phytochemicals in the selected plant, the at least one growth light is white light, and the at least one auxiliary light source supplies the selected plant with the auxiliary light at a predetermined cumulative dose of 0.3 kJ/m.sup.2 to less than 20.2 kJ/m.sup.2 during cultivation of the selected plant (see Para. 0087); wherein the at least one growth light source is arranged relative to the at least one auxiliary light source in a first pattern, and the at least one growth light source and the at least one auxiliary light source are arranged relative to the at least one substrate in a second pattern (see Fig. 9A).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamada et al. (US 2011/0016785) discloses a lighting apparatus for controlling a plant disease is provided to reliably inhibit a spore formation and a hyphal growth of a filamentous fungi, reliably induce a disease resistance; Rhodes et al. (US 2018/0014374) discloses a horticultural lighting system and method for controlling same. Lights operating at different peak wavelengths, which affect the color of lights, can be optimized for different plant species during different stages of growth, Krijn et al. (US 2015/0223402) horticulture light for enhancing the nutritional value in an edible plant part by light, as well as to lighting device therefore.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875